Case 9:18-cv-80176-BB Document 159-8 Entered on FLSD Docket 04/28/2019 Page 1 of 2




                      EXHIBIT 8
4/25/2019
        Case      Dr. Funkenstein on Twitter: "Craig
                 9:18-cv-80176-BB                    Wright just submitted
                                                 Document          159-8a provably fake email
                                                                             Entered      oninFLSD
                                                                                              court for the Kleiman case.
                                                                                                         Docket           @PeterMcCormack
                                                                                                                    04/28/2019        Pageand @adam3us,
                                                                                                                                               2 of 2 you …

        Home               Moments                Notiﬁcations             Messages                                                         
                                 Dr. Funkenstein 
                                 @DrFunkenstein6                                   Search Twitter
                                                                                                               Following
                                                                                                                                             Tweet


                                 Craig Wright just submitted a provably
                                 fake email in court for the Kleiman case.
                                 @PeterMcCormack and @adam3us, you
                                 may find this interesting!



   Dr. Funkenstein                                           © 2019 Twitter
                                                           About Help Center
   @DrFunkenstein6                                               Terms

       Joined July 2018
                                                              Privacy policy
                                                            Cookies Ads info




                                 3:06 PM - 16 Apr 2019


                                 206 Retweets 792 Likes


                                      41               206           792        
                                 
                                  Tweet your reply
                                 


https://twitter.com/DrFunkenstein6/status/1118229116711518211                                                                                           1/1
